Citation Nr: 1737313	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cognitive disorder, not otherwise specified (NOS), due to traumatic brain injury (TBI), prior to August 22, 2016.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol use disorder and cognitive disorder due to TBI, from August 22, 2016.

3.  Entitlement to an initial, compensable rating for a scar on the right thumb, status-post laceration.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

6.  Entitlement to nonservice-connected (NSC) pension.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to September 1992.  His awards include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from  July 2010 and October 2013 rating decisions.

In July 2010, the RO, inter alia, granted service connection for a cognitive disorder, NOS and assigned an initial 10 percent rating, effective December 28, 2009; as well as granted service connection for a scar on the right thumb, status-post laceration, and assigned an initial 0 percent (noncompensable) rating, also effective December 28, 2009.  At that time, the RO also denied service connection for bilateral hearing loss.  In August 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012. 

In October 2013, the RO, inter alia, denied the Veteran's claims for a TDIU and for NSC pension.  The Veteran, through his representative, filed an NOD as to these determinations in December 2013.  An SOC was issued in September 2015 and the Veteran filed a substantive appeal (via a VA Form 9) in October 2015. 

In January 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

In February 2015, the Board, inter alia, remanded the claims for higher initial ratings for cognitive disorder NOS and a right thumb scar , as well as and the claim for service connection for bilateral hearing loss to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action,  the AOJ continued to deny the claims (as reflected in a June 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.  

Also in February 2015, the Board remanded the claims for a TDIU and  for NSC pension for issuance of an SOC and to afford the Veteran opportunity to perfect an appeal as o those matters.  As noted above, an appeal as to each claim has since been perfected, and these matters certified for appeal.  

The Board notes that the Veteran had also perfected an appeal with regard to a claim for service connection for tinnitus and that the Board had remanded this matter in February 2015 for further development.  In the June 2017 rating decision, the RO granted service connection for tinnitus, and thereby resolved the appeal as to that issue.

Also, in June 2017, the RO granted service connection for PTSD with alcohol use disorder and rated this disability in combination with the already service-connected cognitive disorder.  An initial 50 percent disability rating was assigned, effective August 22, 2016.

Regarding the characterization of the claim for a higher rating for service-connected psychiatric disability, the Board has bifurcated the issue previously characterized solely as entitlement to a higher initial rating for cognitive disorder NOS, due to a TBI, and characterized the appeal as encompassing the two matters set forth on the title page in light of the award of service connection for PTSD and the fact that this disability has been rated in combination with the already service-connected cognitive disorder.

As for the matter of representation, the Board notes that the Veteran was previously represented by attorney Daniel J. Tuley (see August 2015 VA Form 21-22a,,  Appointment of Individual as Claimant's Representation.   In October 2015, prior to certification of the appeal to the Board, such representation was withdrawn.  The Veteran has not since appointed any other organization or individual as his representative.  Hence, the Veteran is now recognized as proceeding pro se 
(unrepresented) in this appeal.

Also, while the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action on the matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  Specifically, the record reflects that there are potentially pertinent records outstanding.

Pursuant to the Board's February 2015 remand, the AOJ contacted the Social Security Administration (SSA) in March 2015 and requested copies of all available SSA disability records.  The SSA subsequently sent all available records to the AOJ in April 2015 and these records were associated with the claims file.  These records reflect that the Veteran was denied SSA disability benefits in February 2014.  A January 2017 VA occupational therapy note, however, indicates that he was scheduled for an SSA hearing on the same date as the VA evaluation.  Hence, it appears that the Veteran has either appealed his February 2014 SSA determination or has filed a new claim for SSA disability and/or supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As any outstanding SSA records may be relevant to the matters on appeal, the AOJ should undertake appropriate action upon remand to obtain any such records.

As regards VA records, the claims file includes records of the Veteran's treatment from the Alexandria VA Health Care System dated to June 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.  Adjudication of each higher rating claim should include consideration of whether, staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the SSA any additional records pertaining to any appeal of the February 2014 denial of SSA benefits as well as any determination(s) pertinent to new claim(s) for SSA benefits following the February 2014 denial, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the Alexandria VA Health Care System dated since June 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in June 2017), and all legal authority (to include, with respect  to each higher rating claim, consideration of whether staged rating of the disability is appropriate..

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

